DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filing Date
	The effective filing date of claims 1 and 19 is considered to be 4/25/2017, the filing date of parent application PCT/IB2017/000549.  The examiner’s position is that these claims find support in the ‘549 application.
Election/Restrictions
Claims 7-9 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2021.
Applicant's election with traverse of Species B in the reply filed on 9/15/2021 is acknowledged.  The traversal is on the ground(s) that the search and the examination would not impose a serious burden on the examiner.  This is not found persuasive because the identified species include various distinct structures that would require a divergent text and subgroup search strategy.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant office action are in compliance with the provisions of 37 CFR 1.97.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an administration member for administering said fluid agent into a patient” in claim 1.
the examiner notes that the terms “first molded coupling feature” and “second molded coupling feature” are NOT interpreted as invoking 112(f) because the term “molded” implies a structural limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See par. [0047] of the pg-publication of the instant application
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
On line 12 of claim 1, “a patient” should read “a patient,” in order to correct a minor grammatical error.
On line 3 of claim 13, “within at least one” should read “within the at least one” to provide an antecedent basis indicator.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being aniticipated by Genosar et al. (US 8,663,188; hereafter Genosar). 
In regard to claim 1, Genosar discloses a delivery system (90) for delivery of a fluid agent, the delivery system comprising: a blow-fill seal (BFS) vial (11) containing a single dose of a fluid agent (see col. 2, lines 27-38; col. 2, lines 64-65, col. 3, line 19), the BFS vial defining a neck (12) comprising at least one shaped protrusion (93); and a delivery assembly (22, 23) configured to be securely coupled to said BFS vial and to deliver said single dose of said fluid agent, said delivery system comprising: a hub 
In regard to claim 2, Genosar discloses wherein said BFS vial has an interior volume (volume inside compartment 15) configured to expel said fluid agent into said fluid pathway and through said channel of said insert member and into said administration member in response to a compression force applied thereto (see Figures 9C-9D).
In regard to claim 3, Genosar discloses wherein said administration member (22) comprises a needle (22 is a needle) for at least one of subcutaneous, intramuscular, intradermal, and intravenous injection of said fluid agent into said patient (see col. 6, lines 32-65).
In regard to claim 12, Genosar discloses wherein said connection fitting (92) of said hub member comprises at least one of a recess, depression, and aperture defined on a portion of said inlet port (92 is a thread which includes projections and recesses/depressions).
In regard to claim 13, Genosar discloses wherein said shaped protrusion (93) of said BFS vial is defined on said neck of said BFS vial adjacent to a distal end of said 
In regard to claim 15, Genosar discloses wherein said shaped protrusion (93) is shaped and sized to prevent withdrawal of said distal end of said BFS vial from said inlet port of said hub member once said shaped protrusion is received within and in engagement with said recess, said depression, or said aperture (92) (threaded engagement between 92 and 93 prevents withdrawal of the elements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Genosar.
.
Allowable Subject Matter
Claims 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record does not disclose a modular injectable delivery system for injection of fluid agent from a BFS vial into a patient comprising the limitations of claim 19.  US 3,073,307 to Stevens is representative of the closest prior art.   Stevens discloses an injectable delivery system (10) comprising an administration member (12) for injecting the fluid agent into the patient, the administration member comprising a needle (12 is a hypodermic needle) defining a distal end (sharp end) and a proximate end (end near 13), the distal end comprising a point for piercing the patient, the administration member being retained by a thermoplastic polymer element (13; see col. 3, lines 12-41), and the thermoplastic polymer retaining element comprising a first molded coupling feature (14) adjacent to the proximate end of the needle (see Figure 1); and a fluid delivery hub (11) defining a cylindrical body comprising a first end and a second end (proximal and distal 
 Stevens discloses a luer taper (16) at the proximal end of cylindrical body section (11) and therefore fails to disclose a recess within the bore proximate to the first end thereof, the bore at the first end being shaped to receive a neck of a BFS vial containing the fluid agent and the recess being shaped to receive a mating feature of the neck of the BFS vial as is recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783